This action arose under the workmen's compensation act. An appeal having been taken by the plaintiff from the decision of the joint board of the department of labor and industries, a trial was had before the superior court without a jury. Findings and conclusions were entered by the court, followed *Page 291 
by a judgment reversing the order of the joint board. The department has appealed.
[1] Respondent has moved to dismiss the appeal and affirm the judgment, because no statement of facts, nor bill of exceptions, has been certified or filed. We have repeatedly held that we will not in any case say that the judgment of the trial court is wrong upon questions of fact unless we have before us all the evidence upon which that court passed judgment, and that this fact must affirmatively appear from the record. The presumption is that the court acted upon sufficient evidence.International Development Co. v. Sanger, 75 Wash. 546,135 P. 28; Agens v. Powell, 79 Wash. 131, 139 P. 873; Taylor v.Andres, 83 Wash. 684, 145 P. 991; Deller v. Long, 96 Wash. 372,165 P. 98; Mauseth v. Slayden, 104 Wash. 512,177 P. 319; Lamb-Davis Lbr. Co. v. Stowell, 107 Wash. 212,181 P. 520; Larson v. Seattle, 121 Wash. 75, 208 P. 54; Rieper v.General Cigar Co., 121 Wash. 427, 209 P. 849; Wise v.Nichols, 147 Wash. 375, 266 P. 186; McAllister v. NielsHansen Mfg. Co., 148 Wash. 642, 269 P. 789; Lee v. GormanPacking Corp., 154 Wash. 376, 282 P. 205; King v. Manson,165 Wash. 90, 4 P.2d 885.
Without a statement of facts, properly certified, we are unable to say upon what evidence the court based its findings.
The reason for this rule is as potent in cases arising under the workmen's compensation act as it is in any other case. The rule must therefore be applied in this case, wherein we have but a transcript of the clerk, but no statement of facts certified by the court.
In the absence of a statement of facts, the only question left is whether the findings and conclusions support the judgment.Abbott v. Clebanck, 158 Wash. 368, *Page 292 290 P. 704; Brainard v. Miser, 165 Wash. 244,4 P.2d 1097. We have examined the findings and conclusions and find that the judgment is fully supported thereby.
Affirmed.
BEALS, C.J., MAIN, MITCHELL, and MILLARD, JJ., concur.